

116 HR 3310 IH: To direct the Secretary of Homeland Security to conduct a study on how to improve training and support for local emergency response providers in areas with high concentrations of covered chemical facilities in how to respond to a terrorist attack on a chemical facility.
U.S. House of Representatives
2019-06-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 3310IN THE HOUSE OF REPRESENTATIVESJune 18, 2019Ms. Jackson Lee introduced the following bill; which was referred to the Committee on Homeland Security, and in addition to the Committee on Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo direct the Secretary of Homeland Security to conduct a study on how to improve training and
			 support for local emergency response providers in areas with high
			 concentrations of covered chemical facilities in how to respond to a
			 terrorist attack on a chemical facility.
	
		1.Study on local emergency response capacity to respond to chemical security incidents
 (a)Study requiredThe Secretary of Homeland Security, acting through the Under Secretary for Science and Technology, shall conduct a study on how to improve training and support for local emergency response providers in areas with high concentrations of covered chemical facilities in how to respond to a terrorist attack on a chemical facility.
 (b)FeaturesIn carrying out the study required under subsection (a), the Secretary shall consider, as appropriate—
 (1)the degree to which jurisdictions with high concentrations of covered chemical facilities have fire, police, medical, and other response personnel trained and equipped to respond to a terrorist attack on a chemical facility and have—
 (A)evacuation and shelter in place protocols tailored to the unique needs of the jurisdiction and the chemical properties of chemicals of interest that would be involved in the attack and that take into consideration vulnerable populations, including schools, child care centers, nursing facilities, and hospitals;
 (B)community notification and warning systems; and (C)surge capacities of hospitals and other health care facilities in the area;
 (2)what, if any, distinctions are there in preparedness for a terrorist attack on a chemical facility in jurisdictions that rely on volunteers to carry out fire, police, medical and other response and jurisdictions that do not rely, in whole or in part, on volunteers; and
 (3)all training, equipment, and support provided by the Department of Homeland Security to local emergency response providers in areas with a high concentration of covered chemical facilities and chemical facilities of interest.
 (c)SurveyIn carrying out the study required under subsection (a), the Secretary may partner with a non-Departmental entity for the survey of a representative sample of emergency response providers in areas with a high concentration of covered chemical facilities, chemical facilities of interest, or other facilities with large quantities of chemicals.
 (d)ReportNo later than two years from the date on which the Secretary commences the study required under subsection (a), the Secretary shall submit to Congress the study, accompanied by plans, as appropriate, to—
 (1)improve the Department’s counterterrorism preparedness and response planning, training, and equipment efforts to ensure that they are better tailored and resourced to address the unique needs of local emergency response providers in areas with a high concentration of covered chemical facilities and chemical facilities of interest; and
 (2)improve coordination among Federal, State, local, tribal, and territorial government officials in emergency planning and response in areas with high concentrations of covered chemical facilities, chemical facilities of interest, or other facilities with large quantities of hazardous chemicals.
 (e)Public availabilityThe report required under this section shall be made publicly available, but may include a classified annex.
			